internal_revenue_service department of the treasury -o1 sec_12 washington dc contact person telephone number in reference to op e e0 t date jan employer_identification_number key district legend a b cc d e e g h dear sir or madam this is in reply to your request for rulings as to the consequences of several proposed transactions on your status as an organization described in sec_501 revenue code and your status as other than a private_foundation under sec_509 of the internal of the code facts was the surviving corporation ina a formerly known as b merger with c and d federal income_taxation under sec_501 as other than a private_foundation under sec_509 b a vi a has been recognized as exempt from of the code of the code and and e was incorporated on date as a nonstock corporation is being recognized as exempt under sec_501 with no members e code and is being classified as other than a private_foundation under sec_509 concurrently with the issuance of this letter of the code of the e is f’s sole member ef also requested exemption from federal income_taxation under sec_501 public charity under sec_509 its application_for exemption since it has not carried on any of the code a f withdrew and status as so activities and at this time any activities there are no plans for f to carry on a a licensed home health agency recently evaluated its a consequence of this structure operations and programs evaluation a determined that a corporate_reorganization would further its best interests by enabling it challenges and opportunities presented by the evolving health care environment reorganization plan adopted by a holding_company for a and two taxable subsidiaries g and h well as for f according to the proposed corporate e will become the parent to respond to the as as g to provide a wide variety of health a nonprofit corporation subject_to federal income g’s purpose is is taxation care and supportive services in the home and community including care and support to individuals who are chronically ill and to g has since its creation provided private their family members duty nursing services of five directors two of which were designated by a s board_of directors but no more than two of which could be on a’s board_of by amendment and restatement of directors or affiliated with a g's certificate of incorporation e became g's sole member g’s original board_of directors consisted h is a for profit corporation subject_to federal_income_tax is h’s only shareholder e develop and provide health care related and other services on a for profit basis the primary purpose of h is to in order to implement the corporate_reorganization a will amend and restate its certificate of incorporation and amend its bylaws to designate e as approved by a’s board_of directors on march effective contingent on the internal revenue service’s issuance of a favorable ruling these changes were its sole member to be a as required by e’s bylaws at least a majority of initially the board_of directors of directorships on e’s board_of directors must be held by directors of name and number to the those individuals serving on a‘s board_of e are also directors directors of required by each of their bylaws director who is also a director of directors of are not directors officers or employees of as required by h's bylaws will be persons who as shall each have at least one the boards of directors of the eleven directors of e was identical in a majority of the at present six of a or ef and h e h a a f g e i o45 on e will have the power to act f e a and behalf of g the board_of directors of among its powers as sole member e will elect the board_of in exercising e’s powers as sole member of directors approve the annual operating and capital budgets approve significant programs and expenditures and approve significant affiliation agreements of each of these subsidiaries the parent entity in the corporate_reorganization of will not directly provide health care services but will pian for develop and coordinate the corporate system of related health care entities described in this letter perform strategic and long-term planning and other management the board_of directors and management of each affiliate will handle the day-to-day functions on management and specific operations of each separate organization a system-wide pasis eb will thus as e a e’ sec_3 a a and a by carry the benefit of principal purposes is out programs and activities of e's certificate of incorporation provides that one of to benefit perform the functions of and uphold promote and further the welfare the purposes of initiating developing recommending and carrying out for a the goals and priorities for new or expanded programs for continuously reevaluating maintaining and revising master_plan for the programs and facilities of performing public relations work on behalf of soliciting and receiving subscriptions and gifts for the exclusively charitable purposes of e’s certificate of incorporation also states that e will operate and maintain for and in cooperation with a and other health care organizations programs aimed at improving the quality variety and cost-effectiveness of health care services delivered to communities and individuals and to a's service area in particular ag well as educational and other programs and activities for health care professionals and for the general_public designed to promote the health status of communities served a medicare certified licensed g will continue to provide private duty nursing services and may become a licensed home health agency or home health care agency may engage in offering health related_services in the home or h may develop and market health care consult ing administrative services and health related products and services a will continue to operate as community initiate develop a and the and a too o45 such as fitness hygiene and cosmetology programs to health care and related_organizations a will transfer cash to e as vorking capital when the e will purchase percent of the proceeds of the stock sale wiil be reorganization is implemented the stock issued by h after the reorganization there may be h's initial capital additional gratuitous transfers of cash among the tax-exempt and e may share some facilities personnel and corporations services in order to reduce the cost and improve the quality of is not anticipated that any health care services delivered of services to the taxable subsidiary h transactions occur you represented that they will be conducted at arm’s length and related charges will be at fair_market_value the exempt corporations will provide assets or furnish but to the extent any such it a a made a start-up loan and a revolving credit loan to g the loans bear are secured_by all g including receivables and are payable on a also provided certain management services to g for subsequently a made additional loans to g interest at prime plu sec_2 percent per annum the assets of demand which a charged g on an hourly basis applicants these charges were commercially reasonable and represented market rates for these services reorganization is implemented a will continue to hold the loans to g which will continue to bear interest at prime plu sec_2 a may also percent to be secured and to be payable on demand provide management assistance to g on commercially reasonable terms as represented by the after the rulings requested you requested the following rulings after the amendment to the certificate of incorporation a and the proposed reorganization a will and bylaws of continue to qualify as an organization described in sec_501 continues to meet the support tests will continue qualifying as other than a private_foundation under a vi of the code sec_509 of the code and provided it and b after the proposed reorganization e will continue to qualify a sec_501i c an organization described in sections and a after the proposed reorganization g will continue to qualify as an organization described in section c support tests thereunder a of the code and provided it meets the the code of percent of e’s ownership of outstanding voting_stock of dividends from h will have no adverse effect on e s the status under sec_501 code h and e’s receipt of and a the issued and of h will not be construed to be and any dividends the taxable_income of unrelated_business_income to e received by e from h will not be unrelated_business_taxable_income to e under sections of the code the proposed transfers of cash and other assets and the sharing of personnel and services by and between a and e will not a jeopardize the continued tax-exempt a and e as organizations described in section status of of the code or c business taxable_income under sections of the involved exempt_organizations code to any of after the proposed reorganization the loans from a to g on commercially reasonable terms will have no adverse effect on a’s continued status under sec_501 and interest payments received by a will of the code not constitute taxable unrelated_trade_or_business income to a give rise to unrelated the b analysis sec_501 of the internal_revenue_code exempts from federal income_taxation organizations described in subsection c which includes corporations organized and operated further- exclusively for charitable and educational_purposes the more organization's net_earnings inure to the benefit of any private_shareholder_or_individual that no substantial part of activities is or participate in any political campaign on behalf of opposition to any candidate for public_office the aforementioned subsection requires that no part of to influence legislation and that it does not its in sec_1 c -1 a of be exempt as provides that to sec_501 organized and operated exclusively for purposes specified in said section of test an organization described in the code an organization must be both an organization fails to meet either is not exempt the code of if it the income_tax regulations sec_1 c -1 b i a of the regulations provides that an organization’s articles of organization must limit its purposes to one or more exempt purposes sec_1 c -1 b iii of the regulations provides than an organization is not organized exclusively for one or more to carry on exempt purposes if its articles expressly empower it otherwise than as activities that are not in furtherance of one or more exempt purposes an insubstantial part of its activities sec_1 c -1 b iv of the regulations provides that in no case shall an organization be considered organized exclusively for one or more exempt purposes if its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 the code by the terms of of sec_1 c -1 b of the regulations provides that an organization organized exclusively for exempt purposes dedicates its assets to an exempt_purpose requirement its articles of organization must provide that in the event of dissolution its assets are to be distributed for exempt purposes to meet this sec_1 c -1 of the regulations provides that in order for an organization to be considered operated for one or more exempt purposes it must engage primarily in activities that accomplish one or more exempt purposes specified in sec_501 sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated for an exempt_purpose unless it serves a public rather than a private interest sec_1 c -1 d of the regulations provides that the term charitable as used in sec_501 includes its generally accepted legal sense health is 1956_1_cb_117 c b a recognized charitable purpose as modified by revrul_80_114 rul c b and rev rev rev of the code the promotion of rul c b rul unrelated_trade_or_business income sec_5l11 a of the code imposes a tax on the unrelated_business_income of organizations described in sec_501l c sec_512 business taxable_income as of the code defines the term unrelated the gross_income derived by an less the allowable deductions that are directly organization from any unrelated_trade_or_business regularly carried on by it connected with the carrying on of the trade_or_business with certain modifications unrelated_business_taxable_income all dividends and interest payments received as consideration for entering into agreements to make loans sec_512 b excludes from sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not the organization substantially related aside from the need of to the for funds or the use it makes of the organization's exempt_purpose or functions exercise of the profits derived sec_514 of the code imposes a tax on the income produced by the unrelated use of debt-financed_property the see britt supra pincite for federal_income_tax purposes a parent_corporation and is merely an instrumentality of see also national carbide corp v commissioner u s its subsidiary are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities see britt v united_states sth cir and the corporation was not f 2d created to contravene directly or indirectly the policies of internal_revenue_code see gregory v helvering u s that is where a corporation is organized with the bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded however where the for tax purposes parent_corporation so controls the affairs of the subsidiary that it entity of the subsidiary may be disregarded see krivo industrial supply co however generally the activities of one corporation cannot be imputed to another for federal tax purposes to disregard the corporate entity requires a finding that the corporation or transaction involved was a sham or fraud without any valid business_purpose or a finding of relationship between the entities to demonstrate that an entity is such a finding are stringent an agent of another requires more than a showing that one entity its business_purpose must be the carrying is owned by the other a on of true agent dependent upon the fact that roceaforte et al v national distillers and chemical corp f 2d sth cir its relations with its principal must not be v commissioner 708_f2d_986 the standards for reaching is owned by the principal the parent the corporate a true agency or trust the normal duties of the corporation is see sth cir an agent and if it 199ar6 514_f2d_1282 f 5th cir supp s d ga in the national carbide case the supreme court held that the a partnership this result was reached even though the corporation organized to avoid state usury laws agent of partners owned percent of the corporation’s stock corporation was controlled and dominated by the partners the corporation and its partners did not deal at arm’s-length the corporation was not compensated for services performed and was never reimbursed by the partners for the expenses the corporation incurred was not the the private_foundation_status sec_509 and b a vi of the code provide that organizations that received a substantial part of their support from contributions are other than a private_foundation sec_509 of the code provides that an organization that receives less than one third of investments and more than one third from a combination of contributions membership fees activities related to private_foundation and gross_receipts from its exempt functions is other than a its financial support from sec_509 of the code provides that an organization that meets the following requirements is other than private_foundation is organized and at all times thereafter is it operated exclusively for the benefit of functions of mere specified organizations described in sec_509 clauses vii a to carry out the purposes of one or of the code other than in and b a and viii in section as well as or to perform the is operated supervised or controlled by or in it connection with one or more organizations described in sec_509 and clauses vii a and b a other than in viii in section as well as and is not controlled directly or indirectly by one or it more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 and b a and viii of the code other than in clauses vii as well as in sec_509 rationale the post reorganization operations of a will continue to a its service community which is therefore a’s exempt status under section promote the health of charitable purpose of the code will not be affected by the reorganization c its amended articles of incorporation include language that meets the organizational and operational tests under sec_509 a of the code and a than foundation managers and organizations described in sections a sec_509 sources of support do not change it will continue to meet the of support tests under sec_509 the code amended a will qualify under sec_509 organization of nevertheless once its articles of incorporation are a supporting is not controlled by disqualified persons other a vi or a and b a vi and b its subsidiaries of the code as if the transfer of a’s assets to e will not constitute an the provision of management services unrelated_trade_or_business since it will merely be the transfer of assets from one exempt entity to another within the same commonly controlled system by a to e and to other of a’s exempt subsidiaries will also not constitute an unrelated_trade_or_business from those services will not be subject_to the payment of the tax imposed by sec_511 to improve the delivery of services to the these activities is community that constitute the basis for the exemption of a and the interest received by a as consideration its subsidiaries for the loan granted to g does not have to be included in a’s unrelated_business_income since it excluded from taxation under sec_512 of the code because the purpose of is interest_income and thus the income generated of the code jd operates a nursing home which as has been represented rul supra its principal source of financial will continue to be operated in compliance with the requirements of rev therefore it support will continue to be payments for services will continue to qualify as other than a private_foundation under and sec_509 h will continue to carry on charitable activities and thus will continue to qualify for exemption under sec_501 classification as other than private_foundations under sec_509 also a’s subsidiaries d of the code of the code and for e h was formed for the equivalent of business activities or carries on as decided by the court in britt as long as supra io a business activities the taxable_income of h will not be construed to be unrelated_business_income to e received by e from h will not be unrelated_business_income to e under sections of the code b as provided under section of the code and any dividends therefore we rule as follows ruling sec_1 after the amendment to the certificate of incorporation a and the proposed reorganization a will and bylaws of continue to qualify as sec_501 continues to meet the support tests will continue qualifying as other than a private_foundation under a vi of the code sec_509 an organization described in the code and provided it and b of after the proposed reorganization e will continue to qualify a sec_501 an organization described in sections and a after the proposed reorganization g will continue to qualify as an organization described in sec_501 support tests thereunder a of the code and provided it meets the of the code percent of the issued and e‘s ownership of outstanding voting_stock of dividends from h will have no adverse effect on e’s status under sec_501 code h and e‘s receipt of and a of the the taxable_income of unrelated_business_income to e received by e from h will not be unrelated_business_taxable_income to e under sections of the code h will not be construed to be and any dividends the proposed transfers of cash and other assets and the sharing of personnel and services by and between a and e will not a jeopardize the continued tax-exempt status of c business taxable_income under sections of the code to any of the involved exempt_organizations a and e as organizations described in section of the code or give rise to unrelated b after the proposed reorganization the loans from a g on commercially reasonable terms will have no adverse to a re os effect on a’s continued status under sec_501 c of the code and interest payments received by a will not constitute taxable unrelated_trade_or_business income to a this ruling is directed only to the organization that requested it may not be used or cited as precedert sec_6110 of the code provides that it the rulings in this letter only apply the specifically indicated sections of the code and regulations to the facts that you have represented applicability of any other sections of the code and regulations to your case in this letter we do not rule on the because this letter could help resolve any future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records sincerely yours mar friedlander marvin friedlander chief exempt_organizations technical branch
